IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-63,905-13




EX PARTE JEROME DUPREE DURHAM, Applicant
 



ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 29487 IN THE 13TH DISTRICT COURT
FROM NAVARRO COUNTY




            Per curiam. Womack, J., filed a concurring statement in which Johnson and Alcala,
JJ., joined. 

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance with intent to deliver in a drug free zone and sentenced to ten years’
imprisonment. 
            Applicant alleges that the cumulation order in this case, causing his sentence to begin after
completion of another sentence, was entered in error. The trial court recommends that relief be
granted and the cumulation order be deleted.
            Applicant first challenged this conviction in 2005, alleging an involuntary plea agreement,
ineffective assistance of counsel, and the trial court’s failure to admonish him. The writ application
was denied in June 2006 without written order on the trial court’s findings without a hearing.



Applicant has since filed four writ applications relating to this conviction, all of which have been
dismissed as subsequent applications. The trial court’s findings do not address the statutory bar on
consideration of subsequent applications. Nonetheless, this Court has undertaken an independent
review of the habeas record.  Based on this Court’s independent review of the entire record, we
conclude that Applicant has not met his burden under Section 4 and dismiss the application as
subsequent. Tex. Code Crim. Proc. Art. 11.07 § 4. 
 
Filed: May 21, 2014
Do not publish